Citation Nr: 0001807	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  97-31 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Timothy N. Despotes, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to August 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which determined that no new and 
material evidence had been received to warrant reopening a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD.  

The Board thereafter entered a decision on April 28, 1998, 
denying the claim to reopen, and the appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "Court").  By 
Order dated December 11, 1998, the Court vacated the Board's 
April 28, 1998, decision and remanded the case to the Board.  
Following the return of the case to the Board, the 
appellant's representative of record was advised by letters 
dated in April 1999 and August 1999 of the right to submit 
additional argument and evidence in support of the appeal, 
but no submissions were received.


FINDINGS OF FACT

1.  In June 1996, the Board determined that no new and 
material evidence had been received to reopen the veteran's 
claim of entitlement to service connection for PTSD. 

2.  Certain items of evidence received of record since the 
June 1996 Board decision are, in connection with evidence 
previously assembled, so significant that they must be 
considered to decide fairly the merits of the claim.

3.  The claims file includes a medical diagnosis of PTSD, 
competent evidence of an inservice stressor, and medical 
evidence of a generalized connection between the veteran's 
PTSD and his period of military service. 


CONCLUSIONS OF LAW

1.  The June 1996 Board decision which determined that new 
and material evidence had not been submitted to warrant 
reopening a claim of entitlement to service connection for 
PTSD is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991). 

2.  New and material evidence to reopen the veteran's claim 
of entitlement to service connection for PTSD has been 
received.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 
3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for PTSD is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
PTSD was denied by rating decision in March 1989.  An appeal 
was not completed from that determination, and it therefore 
became final.  38 U.S.C.A. § 7105(c).  The veteran 
subsequently sought to reopen his claim, and the RO 
determined that no new and material evidence had been 
submitted to warrant reopening the claim.  This time, the 
veteran did complete an appeal and, in a June 1996 decision, 
the Board upheld the RO's finding that no new and material 
evidence had been received to reopen his claim of entitlement 
to service connection for PTSD.  The Board's June 1996 
decision is final.  38 U.S.C.A. §§ 7103, 7104.  

The veteran again attempted to reopen his claim, and in an 
August 1997 rating decision, the RO determined that new and 
material evidence had not been received to reopen his claim.  
The present appeal ensued. 

In view of the finality of the Board's prior decision, the 
threshold question presented by this appeal is whether new 
and material evidence has been submitted to reopen the 
previously denied claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  When a veteran seeks to reopen a final decision 
based on new and material evidence, a three-step analysis 
must be applied.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Winters v. West, 12 Vet. App. 203 (1999); Elkins v. 
West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well-grounded under 38 U.S.C.A. § 5107(a).  Third, if the 
claim is found to be well grounded, then the merits of the 
claim may be evaluated after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

A review of the somewhat confusing record reveals that the 
medical evaluations in connection with the veteran's prior 
PTSD claims were based in large part on history, furnished by 
the veteran to the medical examiners, claimed combat 
incidents during the Korean conflict.  The prior VA denials 
emphasized that the veteran's claimed stressors during the 
Korean conflict were not supported by his service records 
which showed that he never even served in Korea.  Evidence of 
record at the time of the most recent final denial (the June 
1996 Board decision) included medical records which variously 
listed diagnoses of PTSD or opinions that the veteran did not 
meet the diagnostic criteria for PTSD.  The Board again 
emphasizes that these medical records were based in large 
part on history furnished by the veteran regarding stressors 
during service in Korea, including being stabbed several 
times during combat.  

Evidence received since the June 1996 Board decision includes 
copies of various medical records documenting ongoing mental 
health therapy.  Many of these refer to PTSD.  An October 
1995 private record lists an Axis I diagnosis of PTSD.  Since 
pre-June 1996 evidence already included medical diagnoses of 
PTSD, these newly received items of evidence cannot be 
considered new and material. 

However, it appears from the veteran's substantive appeal 
that he is now expressly claiming that he suffers from PTSD 
which is related to an inservice stabbing incident.  In this 
regard, while service records not support his earlier 
assertions of combat participation in Korea, they do in fact 
show that he suffered stab wounds after being attacked while 
on leave while stationed at Cherry Point, North Carolina, in 
May 1953.  The Board also notes that service connection has 
already been established for scars as residuals of those stab 
wounds.  

After considering the record as a whole, the Board believes 
that the newly received evidence (to include the veteran's 
statements which clearly articulate a newly claimed inservice 
stressor) is, in connection with evidence previously 
assembled, so significant that such evidence must be 
considered to decide fairly the merits of the claim.  In this 
regard, the Board again notes the apparently false combat 
history furnished by the veteran to medical examiners in the 
past.  However, when viewing new evidence to determine if it 
is new and material, it must be deemed to be credible.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Accordingly, the 
Board is compelled to conclude that the veteran's claim has 
been reopened.  

The next question is to determine whether the claim is well-
grounded.  In order for a service connection claim to be 
well-grounded, there must be competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
Moreover, the truthfulness of evidence is presumed in 
determining whether a claim is well-grounded.  King v. Brown, 
5 Vet.App. 19, 21 (1993).

As already noted, the record includes some medical diagnoses 
of PTSD which must be presumed to be truthful for well-
grounded analysis purposes.  Moreover, the veteran's 
assertions regarding the inservice stabbing incident are 
accepted as true and are, in fact, supported by the service 
medical records.  The more difficult question, in the Board's 
view, is whether there is medical evidence of a nexus between 
PTSD and the veteran's service.  In this regard, the Board 
notes that it appears that the Court has found it sufficient 
if there is medical evidence of a generalized connection to 
service.  Cohen v. Brown, 10 Vet.App. 128, 137 (1997).  In 
reviewing the claims file, the Board notes a July 1991 VA 
examination report which effectively shows a diagnosis of 
PTSD.  In that report, the examiner noted that the veteran 
had reported that he was in the Korean conflict and 
(according to the veteran) had been stabbed several times by 
enemy soldiers and sustained knife wounds.  The Board 
believes that this July 1991 report could be viewed as 
medical evidence linking PTSD to a stabbing incident during 
service.  The fact that the veteran furnished the examiner 
with a different factual situation in which he suffered the 
stab wounds may or may not be significant from the viewpoint 
of determining whether any PTSD is due to such incident.  
However, as the sufficiency of a stressor is a medical 
question, the Board believes that the July 1991 report should 
be accepted as medical evidence of a generalized connection 
to service so as to well-ground the veteran's claim. 



ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran's claim of entitlement to service 
connection for PTSD is well-grounded.  To this extent, the 
appeal is granted, subject to the directions set forth in the 
following remand section of this decision. 


REMAND

With a well-grounded claim arises a duty to assist the 
veteran.  38 U.S.C.A. § 5107(b).  In view of the conflicting 
medical evidence, the Board is of the opinion that additional 
development must be accomplished before it may properly 
proceed with appellate review. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
in the claims file) documenting ongoing 
treatment for PTSD should be associated 
with the claims file.  

2.  The veteran should be contacted and 
requested to furnish the name(s) and 
address(es) of any private medical care 
providers who are treating him for PTSD.  
After obtaining appropriate consents to 
the release of records, the RO should 
request copies of all such records. 

3.  After completion of the above, the 
veteran should be scheduled for a special 
VA psychiatric examination by a board of 
two examiners for the purpose of 
ascertaining whether the veteran suffers 
from PTSD and, if so, whether it is 
related to the May 1953 stabbing 
incident.  It is imperative that the 
claims file be reviewed by the examiners 
in connection with the examination, and 
all special tests, including 
psychological testing for PTSD, deemed 
appropriate should be accomplished.  
After reviewing the record, reviewing any 
test results, and examining the veteran, 
each examiner should clearly state an 
opinion as to whether or not the veteran 
suffers from PTSD, and if so, whether 
such PTSD is related to the May 1953 
stabbing incident during service.  A 
detailed discussion and rationale for all 
opinions expressed is requested. 

4.  After completion of the above, the RO 
should review the evidence de novo and 
determine whether entitlement to service 
connection for PTSD is warranted.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.   

The purpose of this remand is to assist the veteran under 38 
U.S.C.A. §  5107(a) and to resolve questions of medical 
complexity.  The Board intimates no opinion as to the 
eventual determination to be made.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection with this matter on appeal. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

